UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN CARLOS LAUREANO,
                           Plaintiff,
                                                                     19-CV-10986 (CM)
                    -against-
                                                                    ORDER TO AMEND
UNITED STATES OF AMERICA, et al.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in federal detention at the Orange County Jail (OCJ), brings this

pro se action challenging either: (1) his current detention, arising out of his pending criminal

matter in this Court, United States v. Laureano, ECF 1:19-CR-0666, 2; or (2) the filing of a

warrant for his arrest by his probation officer based on a violation of his supervised release,

arising out of his other criminal matter in this Court, United States v. Laureano, ECF 1:12-CR-

0248, 17.

       By order dated January 8, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1 For the following reasons, the Court grants

Plaintiff 30 days’ leave to file an amended complaint asserting a malicious prosecution claim

against Probation Officer Brooks. The remaining defendants are dismissed.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                          BACKGROUND

        In his complaint, which is not a model of clarity, Plaintiff seeks release from custody and

money damages. Plaintiff names as defendants the United States, the Federal Bureau of

Investigation, U.S. Probation, Probation Officer Terry Brooks, and OCJ Warden Warren

Middleton.

        Plaintiff states the following: “the time assessment will be set in months and days . . . it

will commence running to the date that the probation violation warrant/hold was lodged.” (ECF

2 at 4.) The “time assessment [should] calculate[] in the same way for all U.S. probation

violators for whom a time assessment has been imposed irrespective of whether the violator is in

a local or state correctional facility and irrespective of whether there are criminal charges

pending against the U.S. probation violator.” (Id.) Thus, Plaintiff’s warrant “was lodged [on May


                                                   2
15, 2018, but] after Dec 3, 2018 U.S. Probation . . . didn’t count [the time] and committed un-

lawful imprisonment of four months.” (Id.)

       In support of this claim, Plaintiff refers to 9 N.Y.C.R.R. 8002.6, the New York State

statute that governs time calculations for the “re-release” of a parole violator. Id. The allegations

in the complaint quote verbatim from much of the statute.

       Court records indicate the following: on or about December 11, 2011, Plaintiff was

arrested and detained pending trial. See United States v. Laureano, ECF 1:12-CR-0248, 16.

Judge Kaplan sentenced Plaintiff to 48 months’ incarceration and three years’ supervised release,

and judgment was entered on August 6, 2012. Id.

       On May 15, 2018, while Plaintiff was on supervised release, his probation officer,

Defendant Brooks, “lodged” a warrant, seeking Plaintiff’s arrest; on December 3, 2018, Plaintiff

was arrested. On the day of the arrest, Magistrate Judge Wang held a bail hearing where the

parties agreed to bail conditions of home incarceration, electronic monitoring, and inpatient drug

treatment. ECF 1:12-CR-0248, 22. On April 9, 2019, at a revocation hearing, Judge Kaplan

dismissed the specifications charged in the violation of supervised release memo, concluding that

the facts alleged did not support a finding that Plaintiff violated the terms of his supervision for

three of the specifications; the remaining four specifications were dismissed based on a joint

application by the parties. See id.

       Just over five months later, Plaintiff was arrested again, and new federal charges were

filed. See United States v. Laureano, ECF 1:19-CV-0666, 2. On October 18, 2019, Magistrate

Judge McCarthy held a hearing where she denied Plaintiff’s request to be released on bail.

       On November 8, 2019, Plaintiff placed this complaint in the prison mailing system at

OCJ.




                                                  3
                                          DISCUSSION

A.     Challenge to current federal detention

       In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that federal courts

ordinarily may not stay or enjoin pending state court proceedings. Courts have extended the

holding of Younger and concluded that federal courts also may not stay or enjoin federal

prosecutions. Accordingly, when asked to intervene in pending federal criminal proceedings,

federal courts generally have refused as long as the federal defendant may present a defense in

the federal forum. See, e.g., Manafort v. U. S. Dep’t of Justice, 311 F. Supp. 3d 22, 26 (D.D.C.

2018), appeal dismissed sub nom. Manafort v. United States Dep't of Justice, No. 18-5193, 2018

WL 4103307 (D.C. Cir. Aug. 1, 2018) (holding that “[i]t is a sound and well-established

principle that a court should not exercise its equitable powers to interfere with or enjoin an

ongoing criminal investigation when the defendant will have the opportunity to challenge any

defects in the prosecution in the trial court or on direct appeal”); Ceglia v. Zuckerberg, 600 F.

App’x 34, 37-38 (2d Cir. 2015) (summary order) (under Younger, a court may civilly enjoin a

criminal prosecution only “where the danger of irreparable loss is both great and immediate,” but

“[g]enerally, no danger exists where the defendant has the opportunity to offer a defense in the

criminal prosecution . . . in a federal forum.” (citing Deaver v. Seymour, 822 F.2d 66, 69, (D.C.

Cir. 1987) (affirming denial of an attempt to enjoin prosecution by an independent counsel,

noting that “in no case that we have been able to discover has a federal court enjoined a federal

prosecutor’s investigation or presentment of an indictment”))).

       Moreover, “where a defendant is awaiting trial, the appropriate vehicle for [alleging]

violations of his constitutional rights are pretrial motions or the expedited appeal procedure

provided by the Bail Reform Act, 18 U.S.C. § 3145(b), (c), and not a habeas corpus petition.”




                                                 4
Ali v. United States, No. 12-CV-0816, 2012 WL 4103867, at *2 (W.D.N.Y. Sept. 14, 2012)

(quoting Whitmer v. Levi, 276 F. App’x 217, 219, 2008 WL 1849803, at *1 (3d Cir. April 28,

2008) (additional citations omitted))).

        Plaintiff seeks release from his current detention. The proper vehicle for him to obtain

release is a bail motion, which Plaintiff already filed, and Judge McCarthy denied. Plaintiff may

not circumvent Judge McCarthy’s ruling by filing a new civil action seeking the same relief.

Thus, the Court denies Plaintiff’s request for release.

B.      Challenge to Calculation of Any Remaining Time on Supervised Release

        Though the record in the 12-CR-0248 matter strongly suggests that Plaintiff is no longer

on supervised release, if he is, he must move in that matter to seek early termination. See United

States v. Johnson, 529 U.S. 53, 60 (2000) (noting that “[t]he trial court, as it sees fit, may modify

an individual’s conditions of supervised release,” citing 28 U.S.C. § 3583(e)(2), and further

noting that “the court may terminate an individual’s supervised release obligations ‘at any time

after the expiration of one year . . . if it is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice,’ § 3583(e)(1)”).

C.      Claim for Money Damages

                Probation Officer Brooks

        The Court construes the complaint as asserting a Fourth Amendment malicious

prosecution claim against Defendant Brooks for initiating the violation of supervised release

proceedings. Because Brooks is an employee of the federal government, the Court also construes

the complaint as asserting the claim under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). In Bivens, the Supreme Court implied a damages

remedy against federal employees who violate a plaitniff’s right under the Fourth Amendment.

403 U.S. at 397.


                                                   5
       “[Bivens] is the federal analog to suits brought against state officials under [§ 1983].”

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Federal courts have analogized Bivens claims to

those brought under 42 U.S.C. § 1983, which require a showing that defendants acted under

color of state law to deprive a plaintiff of a federally protected right. Thus, caselaw from actions

brought under § 1983 may be used to address issues raised in Bivens cases. See Butz v.

Economou, 438 U.S. 478, 498-99 (1978); Shue v. United States, 466 F. App’x 51, 51 (2012)

(citing Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir. 1995)).

       A Fourth Amendment malicious prosecution claim brought under § 1983 requires four

elements: (1) the initiation or continuation of a criminal proceeding; (2) termination of the

proceeding in the plaintiff’s favor; (3) lack of probable cause for commencing the proceeding;

and (4) actual malice as a motivation for the defendants’ actions. Murphy v. Lynn, 118 F.3d 938,

947 (2d Cir. 1997); see also Hartman v. Moore, 547 U.S. 250, 265–66 (2006) (requiring that the

absence of probable cause be pleaded and proven for Bivens actions against federal officials

based on claims of retaliatory prosecution). Moreover, a “plaintiff asserting a Fourth Amendment

malicious prosecution claim under § 1983 must [also] show some deprivation of liberty

consistent with the concept of ‘seizure.’” Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 116 (2d

Cir. 1995).

       Federal law, not New York State law, defines the elements of a § 1983 malicious

prosecution claim, and the state’s tort law serves only as a source of persuasive authority.

Lanning v. City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018). Under federal law, “a plaintiff

asserting a malicious prosecution claim under § 1983 must . . . show that the underlying criminal

proceeding ended in a manner that affirmatively indicates his innocence.” Id. Thus, “where a

dismissal in the interest of justice leaves the question of guilt or innocence unanswered, . . . it




                                                   6
cannot provide the favorable termination required as the basis for [that] claim.” Thompson v.

Clark, 364 F. Supp. 3d 178, 195 (E.D.N.Y. 2019).

       The Court construes the complaint as asserting a malicious prosecution claim against

Defendant Brooks, who Plaintiff claims unfairly calculated his time on supervised release,

thereby extending the date on which his three-year term expired to April 9, 2019, when Judge

Kaplan dismissed the specifications.

       But Plaintiff fails to state a malicious prosecution claim against Brooks because he does

not plead any facts suggesting that Brooks lacked probable cause to initiate the proceeding and

that the proceeding terminated in a manner that indicated his innocence. In fact, Plaintiff does

not provide any information related to the proceeding, including the nature of the charges, which

charges were dismissed for lack of factual support, and which charges were dismissed by

agreement of the parties.

       In light of Plaintiff’s pro se status, the Court grants him 30 days’ leave to amend the

complaint to assert a malicious prosecution claim against Brooks.

               Federal agencies

       The purpose of a Bivens action “is to deter individual federal officers from committing

constitutional violations.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001). Because of

this, a Bivens claim may be brought only against an individual in a personal capacity, and not

against a federal agency or against federal officials in their official capacities. Federal Deposit

Ins. Corp. v. Meyer, 510 U.S. 471, 484-86 (1994). The Court therefore dismisses the FBI and

U.S. Probation for failure to state a claim.

               United States

       Sovereign immunity bars federal courts from hearing all suits for monetary damages

against the federal government, except where sovereign immunity has been waived. United


                                                  7
States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584,

586 (1941)). The Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 (FTCA) provides for

a waiver of sovereign immunity for injuries arising from the tortious conduct of federal officers

or agents acting within the scope of their office or employment. 28 U.S.C. § 1346(b)(1).

       Before bringing a claim in a federal district court under the FTCA, a claimant must first

exhaust his administrative remedies by filing a claim for money damages with the appropriate

federal government entity and must receive a final written determination. See 28 U.S.C.

§ 2675(a).

       The complaint does not suggest that Plaintiff filed a claim for money damages with any

federal entity. The Court therefore dismisses any FTCA claim Plaintiff wishes to pursue without

prejudice to refiling this claim should he exhaust his administrative remedies with a federal

agency.

               OCJ Warden Middleton

       Plaintiff does not assert any claims against Warden Middleton. But the complaint

suggests that Plaintiff named this defendant because Plaintiff seeks release from his current

detention at OCJ. While the warden of a facility is the proper defendant in a 28 U.S.C. § 2241

action where a petitioner seeks release, see Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004), the

Court does not construe the complaint as seeking habeas relief under 28 U.S.C. § 2241. Rather,

as explained above, the proper vehicle for Plaintiff to challenge his current detention is by filing

a motion in his pending criminal matter. As Plaintiff does not bring a claim against the warden in

his personal capacity, the Court dismisses Defendant Middleton for failure to state a claim.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint to assert a malicious


                                                  8
prosecution claim against Defendant Brooks. Plaintiff must submit the amended complaint to

this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption the document

as an “Amended Complaint,” and label the document with docket number 19-CV-10986 (CM).

An Amended Civil Rights Complaint form is attached to this order. No summons will issue at

this time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

       The Court dismisses claims against the United States, the FBI, U.S. Probation, and

Warden Middleton, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 24, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 9
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
